TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-93-00566-CR





Jason Scarborough, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-92-424, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING





PER CURIAM

	A jury found appellant guilty of aggravated robbery and assessed punishment at
imprisonment for forty years and a $10,000 fine.  Tex. Penal Code Ann. § 29.03 (West Supp.
1994). (1)  We will affirm.
	In his only point of error, appellant contends the prosecutor improperly cross-examined
him concerning the details of his previous convictions.  Appellant voiced no objection to this
questioning, thus failing to preserve any error.  Tex. R. App. P. 52(a).  The point of error is
overruled.
	The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Jones and Kidd
Affirmed
Filed:   February 8, 1995
Do Not Publish
1.        Section 29.03 was amended in a nonsubstantive way effective September 1, 1994.